Citation Nr: 0731657	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  94-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.  

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with arthritis, from 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service from July 1962 to July 1965 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January 2 to June 3, 1991.  He also served in 
the U.S. Army Reserve, including a period of active duty for 
training from March 5 to 18, 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 and later decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In June 2004, the case was remanded to insure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA 
compliant notices were sent to the veteran in June 2004 and 
September 2004.  The veteran subsequently submitted 
additional private medical records.  In April 2006, he stated 
that he had no more evidence to submit.  

In December 2006, the Board found that the record appeared to 
be complete, as to most claims and decided most of the 
issues.  The issues of entitlement to service connection for 
a left wrist disorder and entitlement to a rating in excess 
of 40 percent, as of September 23, 2002, for a lumbosacral 
strain with arthritis were remanded for further development.  
As discussed below, an examination was done but the results 
were insufficient in light of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the further delay, it finds the 
recent VA examination was not adequately responsive to the 
Board's previous remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the previous remand raised 
neurologic questions and the veteran should have been given a 
neurologic examination, rather than the joints examination he 
was accorded.  

The service medical records show that the veteran complained 
of a right wrist injury and a bone scan was done in June 
1991.  This test revealed abnormalities in both wrists, 
particularly the left lunate bone.  The results were 
interpreted as showing a fracture or healing fracture.  There 
have been no follow-up X-rays, even on the recent 
examination, to determine if there are any residuals of the 
left lunate fracture in service.  This should be done.  

In January 1994, a private physician, Dr. W. B. M. reported 
symptoms of tingling in both hands with a diagnosis of carpal 
tunnel syndrome.  There was a left hand diagnosis of 
tenosynovitis in May 1996, October 1996, and November 1996.  
In June 2001, private electrodiagnostic tests were 
interpreted as showing moderate compression neuropathy of the 
median nerves, at the level of the wrists, bilaterally; i. e. 
moderate carpal tunnel syndrome, bilaterally.  This raises 
the possibility that the possible fracture in service was 
compressing the nerves at the wrist.  The recent February 
2007 examination did not include any electrodiagnostic 
testing.  It merely concluded that no residuals of a left 
wrist injury were found based on range of motion testing.  
Such external testing is not sufficiently responsive to the 
questions raised by the X-ray studies and electrodiagnostic 
tests.  

On September 23, 2002, new criteria for rating an 
intervertebral disc syndrome became effective.  It provided a 
separate rating for any neurologic deficits associated with 
the service-connected back disorder.  Private 
electrodiagnostic testing, in September 1997 had shown 
findings that were considered to be highly suggestive of 
L5/S1 radiculopathy.  On the recent February 2007 VA 
examination of the veteran's joints, the examiner commented 
that there were no abnormal sensory findings.  There was no 
other neurologic information.  There was no report of testing 
the reflexes or motor aspects of the nerves.  There was no 
report of testing the ankle jerks or other deep tendon 
reflexes.  There was no diagnosis as to the presence or 
absence of associated neurologic deficits.  The comment that 
there were no sensory findings was not adequately responsive 
to the question in the Board's Remand and did not provide the 
information necessary to rate the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for X-ray 
studies of his left wrist.  The 
reviewer should specifically comment on 
any changes in the lunate bone.  

2.  Schedule the veteran for a 
neurologic examination by an examiner 
who has not previously examined him.  
The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examiner should note in his report that 
the file was reviewed.  Any additional 
tests or studies need to respond to the 
following should be done.  The examiner 
should respond with a complete 
explanation.  

a.  What is the veteran's current left 
wrist diagnosis?  Are there any 
residuals of a fracture in service?  Is 
there a left carpal tunnel syndrome?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the current left wrist disorder had its 
onset or increased in severity beyond 
its natural progress during service?

c.  Is there a current S1 
radiculopathy?  

d.  The examiner should describe any 
neurologic deficits associated with the 
veteran's service-connected back 
disorder, identifying the nerve 
involved and categorizing the deficits 
as mild, moderate, or severe.  If there 
are no deficits associated with the 
service-connected back disability, the 
examiner should so state.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

